DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on June 01, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by the election without traverse in the reply filed on June 01, 2022. 
The application has been amended as follows: claims 7-11 are cancelled.

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed aluminum-iron-based plated steel sheet is Beentjes et al. (US 2020/0165712 A1), hereinafter Beentjes.  Beentjes teaches an Al-Si alloy coated steel strip for hot press forming (Abstract), with a steel substrate with an aluminum alloy coating layer, where the aluminum alloy coating layer has a surface layer and a diffusion layer between the surface layer and the steel substrate ([0008]), where from the substrate out, the first layer is an intermetallic layer consisting of Fe2Al5, then a second intermetallic layer of FeAl3 phase (these are alloying layers ([0040]-[0042]), with solidified aluminum outer layer ([0043]), the coating layer “as coated” is 10-40 microns ([0045]).  Beentjes does not teach or suggest, alone or in combination with the prior art, the aluminum layer having a thickness < 10% of a thickness of the plated layer, and wherein the plated layer contains 1-20 weight% Mg, measured by a GDS at a position 0.1 micron deep from a surface of the plated layer, and 10 weight% or less of oxygen measured by the GDS at the position 0.1 micron deep from the surface of the plated layer.  
Further, Beentjes does not teach substantially identical processing to that which applicant discloses as producing the magnesium or oxygen contents.  Applicant teaches the magnesium content is controlled by initial cooling after aluminum plating, from 640-680 ⁰C at a cooling rate of 0.1-5 ⁰C/s (Pg. 22 Lns. 14-24) and the content of oxygen in the surface of the plated layer is set by an alloy heat treatment of increasing temperature, rather than cooling, after the hot-dip plating (Pg. 11 Ln. 20 – Pg. 12 Ln. 7), where this heat treatment is holding it at 670-900 ⁰C for 1-20 seconds (Pg. 25 Lns. 3-10).  Beentjes teaches cooling at 10-30 ⁰C/s ([0059]), and fails to teach anything about the cooling initial temperature or the heat treatment.
As Beentjes does not teach all of the processing steps of applicant, Beentjes fails to teach or suggest a substantially identical process to that, which applicant teaches as controlling the surface properties claimed by applicant.  Therefore, the plated steel sheet of Beentjes does not necessarily have the claimed magnesium and oxygen properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/HUMERA N. SHEIKH/                                                                                   Supervisory Patent Examiner, Art Unit 1784                                                                                                                    			
/K.A.C./Examiner, Art Unit 1784